NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD GILLER,                                 No. 17-71740

                Petitioner-Appellant,           Tax Ct. No. 16755-14L

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Richard Giller appeals pro se from the Tax Court’s order denying his

motions to reconsider and to vacate the Tax Court’s summary judgment affirming

the Commissioner’s decision to uphold the imposition of a penalty for failing to

submit his 2009 tax return. We have jurisdiction under 26 U.S.C. § 7482(a)(1).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion. Parkinson v. Comm’r, 647 F.2d 875, 876 (9th

Cir. 1981). We affirm.

      The Tax Court did not abuse its discretion by denying Giller’s motions to

reconsider and to vacate because Giller failed to demonstrate that such relief was

appropriate, as Giller merely repeated his arguments from his opposition to the

motion for summary judgment. See T. Ct. R. 161, 162; see also Parkinson, 647
F.2d at 876 (“The Tax Court’s denial of a motion for reconsideration will not be

overturned on appeal absent a clear abuse of discretion.”); Nor-Cal Adjusters v.

Comm’r, 503 F.2d 359, 363 (9th Cir. 1974) (tax court’s decision not to reopen

record for submission of additional evidence “is not subject to review except upon

a demonstration of extraordinary circumstances which reveal a clear abuse of

discretion”).

      We reject as unsupported by the record Giller’s contention that the

Commissioner failed to comply with the Tax Court’s August 3, 2015 order.

      All pending motions are denied.

      AFFIRMED.




                                         2                                   17-71740